DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Copending Application No. 17/648,824.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 17/479,388
Copending Application No. 17/648,824 
1. A method of enhancing video images in a medical device, the method comprising: receiving a first image frame and a second image frame from an image sensor; generating first image sub-blocks by dividing the first image frame; generating second image sub-blocks by dividing the second image frame based on the first image sub-blocks; generating histogram data of the first image sub-blocks; generating histogram data of the second image sub-blocks based on the histogram data of the first image sub-blocks; generating a histogram enhanced image frame based on the histogram data of the second image sub-blocks; and generating a video image stream based on the histogram enhanced image frame.

2. The method of claim 1, further comprising: performing one or more iterations of sizing each of the first image sub-blocks; and determining a size of each of the first image sub-blocks based on the one or more iterations of the first image sub-blocks.

3. The method of claim 1, further comprising: determining a size of each of the second image sub-blocks based on one or more iterations of sizing each of the second image sub-blocks and/or a size of each of the first image sub-blocks.

4. The method of claim 1, further comprising: generating the histogram data of the first image sub-blocks by: generating a histogram for each of the first image sub-blocks; and determining a clipping level of each histogram of the first image sub-blocks.

5. The method of claim 4, wherein the clipping level of each histogram of the first image sub-blocks is determined based on one or more iterations of clipping each histogram of the first image sub-blocks.

6. The method of claim 1, further comprising: generating the histogram data of the second image sub-blocks by: generating a histogram for each of the second image sub-blocks; and determining a clipping level of each histogram of the second image sub-blocks.

7. The method of claim 6, wherein the histogram for each of the second image sub-blocks is generated at least based on a cumulative distribution function.

8. The method of claim 6, wherein the clipping level of each histogram of the second image sub-blocks is determined based on one or more iterations of clipping each histogram of the second image sub-blocks and/or a clipping level of each histogram of the first image sub-blocks.

9. The method of claim 6, wherein generating the histogram data of the second image sub-blocks further comprises: distributing clipped data of each histogram of the second image sub-blocks to the histogram for each of the second image sub-blocks.

10. The method of claim 1, wherein generating the histogram enhanced image frame comprises interpolating the histogram data of the second image sub-blocks.

11. The method of claim 1, further comprising: receiving a plurality of image frames from the image sensor; and generating sub-blocks in each of the plurality of image frames.

12. The method of claim 11, wherein the plurality of image frames is a least three frames.

13. The method of claim 11, further comprising: generating a histogram for each sub-block of the plurality of image frames; and determining a clipping level of each sub-block of the plurality of image frames based on an average histogram data of the plurality of image frames.

14. The method of claim 11, further comprising: generating the histogram data of the second image sub-blocks by: generating a histogram for each of the second image sub-blocks; and determining a clipping level of each histogram of the second image sub-blocks.

15. The method of claim 14, wherein the clipping level of each histogram of the second image sub-blocks is determined based on one or more iterations of clipping each histogram of the second image sub-blocks and/or an average histogram data of the plurality of image frames.

16. A medical device, comprising: a shaft; an image sensor coupled to a distal end of the shaft; at least one illumination device coupled to the distal end of the shaft; one or more computer readable media storing instructions performing image processing to enhance video images; and one or more processors configured to execute the instructions to perform the image processing comprising: receiving a first image frame and a second image frame from the image sensor; generating first image sub-blocks by dividing the first image frame; generating second image sub-blocks of the second image frame based on the first image sub-blocks; generating histogram data of the first image sub-blocks; generating histogram data of the second image sub-blocks based on the histogram data of the first image sub-blocks; generating a histogram enhanced image frame based on the histogram data of the second image sub-blocks; and generating a video image stream based on the histogram enhanced image frame.

17. The device of claim 16, wherein generating the second image sub-blocks comprises: determining a size of each of the second image sub-blocks based on one or more iterations of sizing each of the second image sub-blocks and/or a size of each of the first image sub-blocks.

18. The device of claim 16, wherein generating the histogram data of the second image sub-blocks comprises: determining a clipping level of each histogram of the second image sub-blocks is based on one or more iterations of clipping each histogram of the second image sub-blocks and/or a clipping level of each histogram of the first image sub-blocks.

19. The device of claim 16, wherein generating the histogram data of the second image sub-blocks comprises: determining wherein a clipping level of each histogram of the second image sub-blocks is based on one or more iterations of clipping each histogram of the second image sub-blocks and/or an average histogram data of a plurality of image frames.

20. A non-transitory computer-readable medium storing instructions for enhancing video images, the instructions, when executed by one or more processors, causing the one or more processors to perform operations comprising: receiving a first image frame and a second image frame from an image sensor; generating first image sub-blocks by dividing the first image frame; generating second image sub-blocks of the second image frame based on the first image sub-blocks; generating histogram data of the first image sub-blocks; generating histogram data of the second image sub-blocks based on the histogram data of the first image sub-blocks; generating a histogram enhanced image frame based on the histogram data of the second image sub-blocks; and generating a video image stream based on the histogram enhanced image frame.
1. A method of enhancing video images in a medical device, the method comprising: receiving a first image frame and a second image frame from one or more image sensors; generating first image sub-blocks by dividing the first image frame; associating at least one curve to the first image sub-blocks based on one or more look-up tables; identifying a target in at least one of the first image sub-blocks; generating second image sub-blocks by dividing the second image frame; associating at least one curve to the second image sub-blocks based on the one or more look-up tables; identifying the target in at least one of the second image sub-blocks; generating histogram enhanced images of the target in the first image sub-blocks and the second image sub-blocks; and generating a video image stream based on the histogram enhanced images of the target.

2. The method of claim 1, further comprising: generating the second image sub-blocks by dividing the second image frame based on the first image sub-blocks; and identifying the target in the at least one of the second image sub-blocks based on the at least one curve of the first image sub-blocks and the at least one curve of the second image sub-blocks.

3. The method of claim 1, further comprising: generating histogram data of each of the first image sub-blocks and/or the second image sub-blocks, wherein the at least one curve of the first image sub-blocks and/or the at least one curve of the second image sub-blocks are determined at least based on the histogram data of each of the first image sub-blocks and/or each of the second image sub-blocks.

4. The method of claim 3, wherein the histogram data of each of the first image sub-blocks and/or the second image sub-blocks is generated at least by applying a cumulative distribution function to the target in the first image sub-blocks and/or the second image sub-blocks.

5. The method of claim 3, wherein generating the histogram enhanced image frame comprises interpolating the histogram data of each of the first image sub-blocks and/or the second image sub-blocks.

6. The method of claim 1, further comprising: determining a clipping level of the target in the at least one of the first image sub-blocks; and determining a clipping level of the target in the at least one of the second image sub-blocks based on the clipping level of the target in the at least one of the first image sub-blocks.

7. The method of claim 1, further comprising: executing a piece-wise transformation on the first image sub-blocks and/or the second image sub-blocks based on the one or more look-up tables.

8. The method of claim 1, wherein identifying the target in at least one of the second image sub-blocks further comprises: predicting the target in the at least one of the second image sub-blocks based on similarities between the at least one curve of the first image sub-blocks and the at least one curve of the second image sub-blocks.

9. The method of claim 1, wherein the at least one curve comprises a logarithmic curve, a power curve, an S-curve, a J-curve, or a piece-wise linear curve.

10. The method of claim 1, wherein identifying the target in at least one of the second image sub-blocks further comprises: determining first sub-block data based on one or more derivatives of the first image sub-blocks; and determining second sub-block data based on one or more derivatives of the second image sub-blocks.

11. The method of claim 10, wherein the one or more derivatives of the first image sub-blocks and/or the second image sub-blocks comprises one or more derivatives of a gray-scale converted image and/or a color image.

12. The method of claim 10, wherein the one or more derivatives of the first image sub-blocks and/or the one or more derivatives of the second image sub-blocks comprise a first derivative and a second derivative.

13. The method of claim 10, further comprising: locating the target in the at least one of the second image sub-blocks based on similarities between the one or more derivatives of the first image sub-blocks and the one or more derivatives of the second image sub-blocks.

14. The method of claim 12, wherein the one or more derivatives of the first image sub-blocks and/or the second image sub-blocks comprise a second derivative.

15. The method of claim 10, further comprising: determining a clipping level of the target in the at least one of the first image sub-blocks based on the one or more derivatives of the first image sub-blocks; and determining a clipping level of the target in the at least one of the second image sub-blocks based at least on the clipping level of the target in the at least one of the first image sub-blocks and the one or more derivatives of the second image sub-blocks.

16. A medical device, comprising: a shaft; one or more image sensors coupled to a distal end of the shaft; at least one illumination device coupled to the distal end of the shaft; one or more computer readable media storing instructions performing image processing to enhance video images; and one or more processors configured to execute the instructions to perform the image processing, the instructions comprising: receiving a first image frame and a second image frame from the one or more image sensors; generating first image sub-blocks by dividing the first image frame; associating at least one curve to the first image sub-blocks; identifying a target in at least one of the first image sub-blocks; generating second image sub-blocks by dividing the second image frame based on the first image sub-blocks; associating at least one curve to the second image sub-blocks based on one or more look-up tables; identifying the target in at least one of the second image sub-blocks; generating histogram enhanced images of the target in the first image sub-blocks and the second image sub-blocks; and generating a video image stream based on the histogram enhanced images of the target.

17. The device of claim 16, wherein the one or more image sensors comprise a front facing image sensor and/or a side facing image sensor.

18. The device of claim 16, wherein the instructions further comprise: generating histogram data of each of the first image sub-blocks and/or the second image sub-blocks, wherein the at least one curve of the first image sub-blocks and/or the at least one curve of the second image sub-blocks are determined at least based on the histogram data of each of the first image sub-blocks and/or each of the second image sub-blocks.

19. The device of claim 16, wherein identifying the target in at least one of the second image sub-blocks further comprises: determining first sub-block data based on one or more derivatives of the first image sub-blocks; and determining second sub-block data based on one or more derivatives of the second image sub-blocks.

20. A non-transitory computer-readable medium storing instructions for enhancing video images, the instructions, when executed by one or more processors, causing the one or more processors to perform operations comprising: receiving a first image frame and a second image frame from one or more image sensors; generating first image sub-blocks by dividing the first image frame; associating at least one curve to the first image sub-blocks based on one or more look-up tables; identifying a target in at least one of the first image sub-blocks; generating second image sub-blocks by dividing the second image frame; associating at least one curve to the second image sub-blocks based on the one or more look-up tables; identifying the target in at least one of the second image sub-blocks; generating histogram enhanced images of the target in the first image sub-blocks and the second image sub-blocks; and generating a video image stream based on the histogram enhanced images of the target.


Claims 1-20 are anticipated by Copending Application No. 17/648,824 claims 1-20 as show in the table above.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under nonstatutory double patenting, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484